Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 16-17 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 16, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a compression sleeve for application circumferentially around a human limb to exert therapeutic pressure on the limb having wherein the fabric comprises viscoelastic strands for providing the fabric with viscoelastic properties and an elastic, non-viscoelastic strand with elastic properties to provide greater resistance against slow deformation; and wherein a glass transition temperature of the viscoelastic strands is between 15°C and 55°C, as determined by the position of a peak maximum of a graph of tan [Symbol font/0x64] over temperature, where [Symbol font/0x64] is a phase lag between elongation curve and force curve in a dynamic mechanical analysis run at an elongation frequency of 1Hz, an amplitude of 75µm and at a heat rate of 3°C/minute; wherein two viscoelastic strands and one elastic, non-viscoelastic strand are arranged parallel to each other, and such that the one elastic, non-viscoelastic strand is arranged between the two viscoelastic strands and adjacent to each of the two viscoelastic strands, in combination with the other elements (or steps) of the apparatus and method recited in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TARLA R PATEL/Primary Examiner, Art Unit 3786